Case 4:21-cv-00122-MWB-EBC Document 1-1 Filed 01/22/21 Page 1 of 6 @

- Put 2 \ section D _

. Wyerting County Jail- Failed to previzle. theity sath. -
with proper medical training or firsTaic\ Training.
— Nefenly did they not show an VY compassion ter my
wrth well being or That they could care /255 abort
me, They completely treated me. with deliberate _
indifference To. MY £etieus medical needs aL was letp _ sevemnnnni
i Bbying in my cell from apprek..7.am. Til! ai30 fie eon
fhe 26 of january 20/4. L never had « headache.
se bad INDY. life. andl asthe dy wenten while

 Winginmy cell F could fee! my tight side gevng
. _ numb, Twas. Seated To death, E Anew somethin cos
_ SEY OUS. WAS. WINE Ab A T told s Toft about it: LC a
| —teafly didat Know if LT WAS Being ke [ive er die | ee
and whet was worse than TheaT was. nobody _
as feally cared. When TE saicl they. L was meaning
aad SHE Then Fivaljy aT 4330 pm that night I told corporal wl
: W Iden s Tren that there was something serious v
Wrong with me and he looked at me and saic

absolutely. Ae teld C.0. Tennesee to whee) me hun

 

LD self theve and lisJened Te WldensTien taal

with the. nuvse or someone fo Pr apprey 2 hrs, before, ,

. Seviously wrong with Murray and that he was calling

_ the am)balance ‘ad diel. ZL ac) wut of the hospital
- on The 30% of Janvaty..20)4, ds £ sal a the. whee | a

ehair wai Ting, with Sargent Mirach for a nue To | |

 

 

te the wenurses cPhice because LT couldit walk.

he finally had +he auls To say theres Something, ee

 
 

es

Case 4:21-cv-00122-MWB-EBC Document 1-1 Filed 01/22/21 Page 2 of 6 2)

confinement thats where lomites go br punishment,
Lt was ovey_ two m

 

 

Corporal Gene Clarll - She was the officer in charge. _ .

 

. of [SF shift th at day, Around 130 ev se on The mer. ning

 

 

 

 

Sign me ach she Grallycame and she asked him if
the jail had propet freilties Ter myea re and
_| hes aid abtolute! Ve That was 4 blatiyk fie We

/ | ost back te the. 3 | ane) L was imm ediately f4 7 a

in the hole. for 6 da VS The holess Soliftany

_ oths before T went beck
a | to the docts rs. EF Tarned| out Li sublered severs\ ee
strokes while Twas Jett in my ce/) on that: dal oe

et the 25 oF Sanuary I was teally feeling Terrible. a
_ and L teld Corporal Rosenbaum, He said hed have Tetell
NS Clark ard vhen he came beck he told me she said
_ for me te s Tay fn bed Then Thad s cfporT courT via ..
‘ce mpiler in the pail [ihre cy al Joo pm. Lwas in Sach a

 

_ Polluck had te Physically carry me fo the library _
and bac K€ rom the Irb far fould think That wouldve _.
Tela Msi Clark there was someting wrong withme,  __

; - . JG NYWay as We av rived back at my block Ms. Clark
| and the nu ia Were. handing, oul atteincen meds, Me

| _ ! Rosenbaum asked Ms Clack as him and Pelluck were held ng.
pe what she wanted him te de with me. He told her

__ [there was something seriously wrong with me ane she.
Said throw Aim back in bed, theres nothing wrong cena earns

with him thes where he's been all day anyways.

 

 

 

| So they through me back sn bed.

 
‘Case 4:21-cv-00122-MWB-EBC Document 1-1 Filed 01/22/21 Page 3 of 6 G)

oe COME over te Crxannine me after Me. Rosenbaum said :
there was, semething wreng with me, The Fact

a clue thet something was wrong with me. Bat she —_

a : choose. te do nothing, ThE Nurse ancl ME.Clac k's lack oF vs

action clear/ y demenshiaks de!’ berate ind ference.

le my sevisus medical needs. clear violéTion of |
the. Eighth Amenlment

 

| At Gei singer the Truth about the jail having tA

health cave was Soli tur y Cont ine ment because

a fhals where he pat are. For Six clays. Th e doctor -
tld me TD shouldve been

Soon as I was able. He said if 4 pero deesntgct
Therapy within aprox. 2-3 wks afler havinga stroke his

chances oP gaining hae kr tall mobi lity LS skm To none.

Mn Mieacks actions cheated me out sRever Finding _
ee iF therahy wouldve worked For me ot rob

Now Lm permanently disabled. He chedtecl me cick
. J of at least ancther 15-20 ys, of Union gas company

thn fib vy sical therapy 4s_

 

Sve ryeley, Sure I could take. opidjes for the pain
: ba] who. real) Y wan I Te ri sk the chance 6F

| vaddiction and avery Thing e/se thal comes with | - |
“ opiate use. So Dec hoose not te take them,

. | Sai) Nurse~ LD would've thought that sheB wouldve

— Thet 1 guards were Carcying salam shouldve. gave-hes oe

capabilities 1@ handle my care, Instead he chose
| te brew L guess the jails capa bi littes for wy -
| Case 4:21-cv-00122-MWB-EBC Document 1-1 Filed 01/22/21 Page 4 of (Lf)

oe Pact. 4, Setion D- ZL woke up about 230 at on thE
. morning of Sanaacy 25, 2674 and knew rghtofway
there was something wrenge I barely made itoNof

. any cell fa the breaklast table, L tek one bite ct teat

__ Catpotal Rosenbauin_ there wes de Finalejy something wrong. a
with me and he feria hel have te tell Cotporad C)urk

me she said to stayin bed ty bo pam. that ef Fernven

and staggered back into my cel)and threw up L tofp  —__ a

/ / wh 0 was inehay Oe. of £rs t sh t% . H € came back one tal cna - _

_L hae: supporFeourt in the. jacl Jib rary Viel computer, IT tod a. |

. 4 Bosenbe cm Ny right sickle MAS Ggowre Navn b and Lijustdehit con

} ny wheré.
soos tee] wel | a nal there was No way, L was wal ken 4 ‘ -

So him and C.0, Pollack physically cavrieel me te and

Ae.

 

 

 

. and Clark wer © handing edtvetternoon m eel 84s they.
Teed there helding me hesenbaum asked Clark what

 

del iherale indi fLerence by their actions of chesé AG
te do nethin gf ou Would wm, have the« ght thaf the _

around seize pm. L told this C0. Tennesee there was

 

9:30 L tld fennesee T need to gofe the hos) fal, He

 

 

from the Lbray. g s we got back Teun bleck the nurse _ -

she wantee them to do with me and she se id 4, hyow,

him back in bed, thats where he’s been all morning anywa Yo
Obviously There was something wrong withme,
The. Nas & and Corpored INE harge. S learly d emer trated. sen

_ purse séeing the concichon I was in wed d a
least examined me, $0 I Juid’ there some more later on

Something seciowly wrong with me., He leftandeame
back and sail the nurse had a! fecqely lett Atabedt

get Corporal WiJdenstzn ond he tel) Tennesee To whee)
/ Case 4:21-cv-00122-MWB-EBC Document 1-1 Filed 01/22/21 Page 5 of eC

DQ hows Wildeasten finally called the paramedics, They
6 there around raidnighk. When Dgof cubof tae
. hospi fal on the 30” Sargent Nirach denied me _
od medice) Teealment and threw me in Solitary Cnkine meat
beter known as the hole & - b days. LP E would have.
os received more médica) treatment and sooner treatment tor ssa
Save my Prognosis might have been dMerent But Luas |
cheated cut of that chance becaase of tae. deliherate.__
indifference. te my medical needs,

 

 

 

 

me down fo the purse’s office. Attey tig argueing ter
Case 4:21-cv-00122-MWB-EBC Document 1-1 Filed 01/22/21 Page 6 of 6 ®O

Rot 9, section £*2- I told this guard on gel shiffo

 Phey call Temesee. thaY there was something Scotti ie

 

— gerously wrong with me. Diet was. appler. Atdnod £ BOP.
He lett then came bac kK and said the nurse fad vn mane
calteady Jef+ for the weekend eas)ier aT atound soo lm !
Ther around 4330 ppl, X said To Tennesee"E need To.
gote the hospital He left and came hactr with Corpora) —_

sol Wildenstien whe Told him te wheel me cdeown Te

the nurse's Mice and he did. Dsat tere scared — i
- and in Such parr for approx. 2 Aours. Finally Widenslen
_ attep argueing for the past 2 hours with PA€ nNarse. -
ot wheever (FT was finally go7 the guts to say somd Ate

AS wreng with murra y, Lv calhiag f. Ae anbalance and

he did. He probably saved my Ite.. The patamedic's ae
. probably sof theré areuncl Nida ht Ld. veoh
Jrheurs before I get rea) medical trechnent,

EF thet dst constitute dehberala. jndPlerence to

 

i INY medica) need s FF 4UeSS LE cont k noi whit woud.

 
